Citation Nr: 1433366	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  00-09 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  He died in November 1998, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The claims folder was subsequently transferred to the RO in Muskogee, Oklahoma.  It has since been transferred back to the RO in St. Louis, Missouri. 

The Board denied service connection for the cause of the Veteran's death in a February 2005 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in October 2006.  The appellant appealed that determination to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  By a Judgment in March 2008, the Federal Circuit vacated the Court's decision and remanded the matter for the Court to apply 38 U.S.C. § 5103A(a). 

In an August 2008 memorandum decision, the Court reviewed the record and determined, in essence, that a medical opinion was required to address whether an in-service head injury materially contributed to the Veteran's death.  The Court set aside the February 2005 Board decision and remanded the matter for further proceedings.  The Board has since remanded the claim three times for required development.  

In July 2013, a VA opinion was proffered through a Veterans Health Administration (VHA) request from the Board.  In October 2013, the appellant submitted a medical opinion from a nurse who had assisted in the Veteran's autopsy.  The examination reports and opinions will be discussed in further detail below. 

The appellant has provided testimony before two separate Veterans Law Judges and thus, resolution of this claim will require a three-judge panel decision.  The appellant, should he/she so choose, is entitled to present testimony before a third Veterans Law Judge (either in person or by Videoconference).  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A letter was dispatched to the appellant regarding her ability to have an additional hearing or to allow for this issue to be adjudicated by a three-VLJ panel without presenting additional testimony.  She responded that she would like to proceed without a third Board hearing.  


FINDINGS OF FACT

1.  The Veteran died in November 1998, and service connection had not been established during his lifetime for any disability.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's a documented fall in service with subsequent severe headaches was a contributory cause of death inasmuch as it contributed substantially or materially to cause his death, it combined to cause death and aided or lent assistance to the production of death.  





CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  Service connection may be granted for disabilities resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other conditions, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  Id.

The Board notes that direct service connection, including on a presumptive basis, for the Veteran's terminal illnesses of myocardial infarction and coronary arteriosclerosis has not been established because competent evidence of record does not establish that the disease was present during service, nor manifested or aggravated within the applicable presumptive period of one year following service for cardiovascular-renal disease.  There is no competent medical opinion stating such.  

The appellant primarily bases her claim on her belief that the Veteran's death was related to the fall and head injury he experienced in service.  There are conflicting opinions on whether or not the fall and the resulting consequences were a contributory cause of death which will now be discussed.  

As noted, the Veteran died in November 1998, and service connection had not been established during his lifetime for any disability.  In a November 1998 autopsy report, J.W.S., M.D., a physician with Tri-Lakes Pathology, stated the Veteran's cause of death was acute myocardial ischemia secondary to coronary arteriosclerosis and recent plague hemorrhage.  Contributing factors included history of a remote fall with subsequent severe headaches, 1946.  

Service treatment records (STRs) show complaints of intermittent attacks of severe headaches in August 1945; the Veteran slipped in the shower and experienced a scalp laceration in December 1945; normal cardiovascular system, normal blood pressure and no residuals of the scalp laceration were noted on discharge examination in February 1946.

Copies of pages of the Veteran's diary dated in 1955 reveal complaints of headaches.  

Private medical records indicate that the Veteran was first diagnosed with hypertension in the 1970s.

On VA examination in January 1998, the Veteran was in a wheelchair and was unable to provide any type of history.  The appellant reported that the Veteran fell in service and lacerated his head.  The appellant indicated that the Veteran had experienced constant headaches from that time on.  She asserted that the medications to treat the headaches caused the Veteran to have gastrointestinal bleed.  She reported that the Veteran first had a cerebral vascular accident in 1981.  In 1991, the Veteran again fell and injured his head.  A subdural hematoma in the frontal area was diagnosed and was treated surgically.  Examination of the Veteran failed to reveal a scar related to the fall in service.  The diagnoses included status post fall in 1945, history of two cerebral vascular accidents, lung cancer, and headaches likely due to injury in 1945. 

The Veteran had dementia and was the resident of a veterans' home during the last year of his life.  As noted, he died in November 1998.  The Certificate of Death noted the immediate cause of death to be acute myocardial infarction ischemia, as a consequence of arteriosclerosis, and recent plaque hemorrhage.  Other significant conditions contributing but not resulting in the underlying cause of death were history of right lobectomy for squamous cell carcinoma, feeding gastrostomy tube, and vetriculo-peritoneal shunt in-situ.  The certificate notes that the findings of the autopsy report were available prior to the completion of the death certificate.  However, as noted above, the November 1998 autopsy report from J.W.S., M.D., stated the cause of death was acute myocardial ischemia secondary to coronary arteriosclerosis and recent plague hemorrhage.  Significantly, contributing factors included history of a remote fall with subsequent severe headaches, 1946.  

In September 2009, an independent medical opinion from a neurologist indicated there was a less than 50 percent probability that the documented in-service fall or headaches contributed materially or substantially to his death.  

A January 2010 statement from Y.P., M.D., reflects her opinion that the Veteran's head injury in 1945 contributed to his death.  She explained that he suffered headaches and developed gastrointestinal bleed over the years, developed hydrocephalus and required a shunt due to the fall.  He became weak and unsteady as a consequence, then developed pneumonia which was ultimately the cause of death along with coronary artery disease and congestive heart failure.  She explained that she reviewed the autopsy report, medical records and nursing notes prior to rendering her opinion.  

A May 2010 statement from the coroner who prepared the death certificate indicates that he waited until he got the pathology report from J.W.S., M.D., before he filled out the cause of death portion of the death certificate.  

A January 2011 VA gastroenterologist opinion report with an accompanying April 2011 addendum reflects the physician's opinion that the Veteran's past gastrointestinal ailments did not contribute to his demise.  This physician indicated that he reviewed the previous medical opinions, autopsy report and death certificate in pertinent part.  

An October 2012 medical opinion from B.C., M.D., reflects the physician's opinion, along with supporting rationale, that the Veteran's head injury in 1945 caused his chronic headaches and normal pressure hydrocephalus, which then contributed to his other health problems and death.  Dr. C. indicated that he reviewed the military and non-military records of the Veteran from December 1945 through his death in November 1998.  

The Board obtained an opinion from a VA physician in July 2013.  That physician reviewed the claims folder and opined that it was less likely as not that (1) a chronic headache or neurological disability began with the Veteran's fall in service and scalp laceration or (2) a chronic digestive disability was caused by any neurological disability linked to military service, to include on the basis of the use of BC headache powder.  The physician supported his opinion with a written rationale.  

In October 2013, a response was received from R.Y., BA, BSN, ABMDI, owner and CEO of Southwest Missouri Forensics.  R.Y. reported that he was the attending nurse who performed the autopsy with J.W.S., M.D., in November 1998, and he submitted a copy of the aforementioned report of autopsy showing his name as attending nurse with J.W.S., M.D.  He noted there were several factors that contributed to the death, one of which was a fall the Veteran experienced while in service.  He stated that this was his opinion, as well as the opinion of Dr. S.  He stated that while Dr. S. could no longer respond because he is deceased, this was the doctor's official opinion.  

The Board has considered these conflicting opinions on whether or not the Veteran's fall in 1945 and the medical consequences of that fall were a contributory cause of his death in November 1998.  The aforementioned reports appear to be thorough and supported by adequate rationale.  While the July 2013 VA medical opinion is well-reasoned, the Board finds the October 2013 statement from R.Y. and the reports from B.C., M.D. and Y.P., M.D., to be just as compelling.  Moreover, the Board finds the lay statements from the Veteran's spouse, as well as the 2012 statements from his mother-in-law, his brother-in-law and his son to be probative.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for cause of the Veteran's death is granted.












	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.



______________________________               ______________________________
           U. R. POWELL                                              MICHAEL A. PAPPAS
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


